Case 2:19-cv-05215-PSG-AFM Document 1-1 Filed 06/14/19 Page 1 of 18 Page ID #:15




                            EXHIBIT A




                            EXHIBIT A
                                                19STCV16318
                Case 2:19-cv-05215-PSG-AFM Document 1-1 Filed 06/14/19 Page 2 of 18 Page ID #:16
                                       Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Rafael Ongkeko
Electronically FILED by Superior Court of California, County of Los Angeles on 05/10/2019 10:01 AM Sherri R. Carter, Executive Officer/Clerk of Court, by K. Vargas,Deputy Clerk

                      Dana L. Douglas, SBN 158548
                      THE DOUGLAS LAW GROUP
                      600 W. Santa Ana Blvd., Suite 1140
                      Santa Ana, California 92701
                      Telephone (714) 634-3800
                      Facsimile: (866) 927-0571

                      Attorneys for Plaintiff
                      ANDREA MRAZ




                                             SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                                              FOR THE COUNTY OF LOS ANGELES
           10

                     ANDREA MRAZ,                                                                  )   Case No.:
                                                                                                   )
           12                                 Plaintiff,                                           )   COMPLAINT FOR DAMAGES
                                                                                                   )
           13         v.                                                                       )            1) Failure To Pay Overtime Wages
                                                                                               )            2) Failure to Compensate for All Hours
           14         NAVIHEALTH,INC.; DOES 1-20, inclusive,                                   )               Worked
                                                                                               )            3) Failure to Provide Legally-Compliant
           15                                                                                  )               Rest Periods
                                              Defendants.                                      )            4) Failure to Provide Legally-Compliant
           16                                                                                  )               Meal Periods
                                                                                               )            5) Failure to Pro perly Itemize Pay Stubs
           17                                                                                               6) Violatiou of California Ilusiness and
                                                                                                               Professions Code 817200, et seq.
           18
                                                                                                       DEMAND FOR JURY TRIAL
           19


                                NOW COMES Plaintiff, ANDREA MRAZ ("MRAZ"or "plaintiff')and alleges                                                           as

                     follows:
          22

          23
                                                                                   THE PARTIES
                                 1.         Plaintiffwas at all times relevant herein                     a resident     of Los Angeles, County,                  State

                     of California, and worked as a "Care Coordinator" for defendant NAVIHEALTH,INC. At all
                     times relevant herein,            plaintiffwas a nonexempt hourly employee, who                               was misclassified as

                     exempt by Defendant NAVIHEALTH,INC. Under Defendants'nd each                                                      of their wage
          28



                                                                                               1


                                          COMPLAINT FOR DAMAGES - DEMAND FOR JURY TRIAL
         Case 2:19-cv-05215-PSG-AFM Document 1-1 Filed 06/14/19 Page 3 of 18 Page ID #:17

     1     compensation practices, Defendants and each            of them misclassified Plaintiff, failed to pay
 2         Plaintiffovertime wages, failed to pay Plaintifffor all hours worked, willfullyfailed to provide
 3         Plaintiffwith properly itemized wage statements, filed to timely pay Plaintifffor all hours
 4         worked, and failed to provide Plaintiff with legally compliant rest breaks or meal periods.

 5                   2.         On information and belief, at all times relevant herein, Defendant,

 6         NAVIHEALTH,INC. ("NAVIHEALTH"or "Defendant" ) was and is a Delaware corporation,
 7         licensed to do business and doing business in the County           of Los Angeles,    State    of California. At
 8         all times relevant herein, NAVIHEALTHwas an employer                  as   defined under California law and

 9         specifically the Labor Code, and employed Plaintiff in a nonexempt, hourly capacity under the
10         law, though it misclassified Plaintiff as exempt.

11                   3.        Defendants DOES I through 20, inclusive, are sued under fictitious names. Their

12         true names and capacities are unknown to Plaintiff. When their true names and capacities are

13         ascertained,      Plaintiff will amend this complaint by inserting their true names and capacities
14         herein. Plaintiff is informed and believes and thereon alleges that each            of the fictitiously named
15         Defendants is responsible in some manner for the occurrences alleged in this complaint, and that

16         Plaintiffs damages,         as alleged   in this complaint were proximately caused by such Defendants.
17                   4.        Plaintiffis informed and believes and thereon alleges that at all times relevant
18         hereto each      of the foregoing    Defendants was the agent, representative, employee, co-conspirator,

19         alter ego and/or servant        of each of the remaining Defendants    and was acting within the course

20         and scope       of that agency, representation, employment or service in doing and/or failing to             do the

21         acts herein alleged.        Plaintiff is informed and believes and thereon alleges that       these Defendants,

22         and each       of them,   conspired together and   willfullyformed a deliberate design    and purpose to,

23         and/or entered into a scheme to, commit the acts and/or omissions herein alleged, and in

24         pursuance thereof, did and/or caused to be done such acts and/or omissions; that all               of said   acts

25         and/or omissions were participated in and were done by all of these Defendants, or any one or

26         more   of them,     as steps   in furtherance of said conspiracy and for the unlawful purposes set forth
27         herein.

28         ///
                                                                    2
                              COMPLAINTFOR DAMAGES - DEMAND FOR JURY TRIAL
     Case 2:19-cv-05215-PSG-AFM Document 1-1 Filed 06/14/19 Page 4 of 18 Page ID #:18




 2                                                   JURISDICTION
 3              5.       On information and belief, Defendant, NAVIHEALTH,is and at all relevant

 4     times was, doing business in the State       of California, County of Los Angeles. As such,
 5     NAVIHEALTHhas availed and subjected itself to the laws and jurisdicnon of the                State   of
 6     California, County of Los Angeles.
 7              6.       At all times relevant herein, Plaintiffwas employed by Defendant
 8     NAVIHEALTHin the County of Los Angeles, State of California. Plaintiffat all times worked
 9     for Defendant in the County of Los Angeles, and all of the acts complained of occurred in the
10     State   of Californi, County of Los Angeles.
11              7.       The damages and other monetary relief sought in the instant action are in excess

12     of $ 25,000.00.
13

14                                         GENERAL ALLEGATIONS
15              8.       Defendant NAVIHEALTHemploys individuals to work under various job titles

16     within their "clinical"job family. The duties of the individuals who work within Defendant's
17     "clinical"job family include "utilization review" and '*care management" job functions, which
18     attempt to reduce overall cost through prevention, early intervention. and care coordination

19     between various health services providers. These employees are labeled with varying job titles.

20     For purposes   of this lawsuit, Plaintiffwillrefer to this   group   of non-supervisory   employees as

21     "Care Coordinators," which is a general term used by Defendants to describe this large group of

22     clinical workers.
23              9.       At all times relevant herein, Plaintiffworked      as a Care   Coordinator for Defendant

24     NAVIHEALTH.
25              10.      The essential job duties   of Care Coordinators    consist   of communicating with and
26      gathering data from members and providers to document members'edical circumstances in

27      Defendant's computer system ("Data Collection" ), inputting member data into Defendant's

28      computer system ("Data Entry"), using established guidelines to maximize utilization of plan


                                                             3

                      COMPLAINTFOR DAMAGES - DEMANDFOR JURY TRIAL
         Case 2:19-cv-05215-PSG-AFM Document 1-1 Filed 06/14/19 Page 5 of 18 Page ID #:19

     I      resources through application   of predetermined criteria ("Care Utilization"), providing
 2          information to members and providers regarding plan benefits and resources to address
 3          members'ealthcare needs ("Plan Education" ), and working with members and providers to set
 4          up medical care ("Care Coordination" ), and other similar work (collectively, "Care
 5          Coordination Work").

 6                 11.      Defendant NAVIHEALTHmisclassified Care Coordinators, including Plaintiff,

 7          as exempt    from federal and state mandated overtime pay, paid them   a salary, denied them

 8          lawful rest breaks and meal periods, and failed to pay them overtime despite regularly working
 9          over 40 hours per workweek.
10                 12.      Defendant NAVIHEALTHalso gave Care Coordinators, including Plaintiff, work

11          on short deadlines in such volume that Care Coordinators, including Plaintiff, were unable to

12          complete their daily work requirements within eight   hours'ork.   Even with putting in extra
13          hours, plaintiffand other Care Coordinators were unable to take mandated rest breaks and meal

14          periods. Defendant NAVIHEALTHrequired Care Coordinators to document meal periods that

15          were never taken, and actively worked to prevent Care Coordinators, including Plaintiff, from

16          being able to take rest breaks or meal periods where they were off-duty and free from employer

17          control.
18                 13.     Due to the manner in which Defendant, NAVIHELATH,structured the work days

19          for Care Coordinators, including Plaintiff, Plaintiffwas unable to complete her work in eight
20          hours, even without rest breaks and meal periods. Plaintiff was told to clock out for meal

21          periods, but to continue working. Even though she worked through lunch breaks, Plaintiff was

22          required to work beyond her 9-hour shift each day, never working less than 10 hours per day,

23          and sometimes working up to 16 hours per day. Her work days averaged 11-12 hours per day,

24         with no overtime compensation.
25                 14.     Plaintiffand other Care Coordinators would receive "alerts" and assignments
26         throughout the workday through Defendant NAVIHEALTH'scomputer systems, called CM
27         Tool and NaviHealth Coordinate, that required immediate action. Each such alert would have to
28         be "resolved" within no more than 2-4 hours. Care Coordinators often had to wait for others to


                                                            4
                          COMPLAINT FOR DAMAGES - DEMAND FOR JURY TRIAL
         Case 2:19-cv-05215-PSG-AFM Document 1-1 Filed 06/14/19 Page 6 of 18 Page ID #:20


     1      complete work before they could resolve their own assignments, making the time to completion

 2          even longer than it would normally take. Daily, Plaintiffwas assigned more alerts than could be

 3          completed in an eight-hour work day. This resulted in Plaintiff and other Care Coordinators

 4          working long days, well beyond eight hours, during which they were unable to take a lawful rest
 5          break or meal period. No overtime for hours in excess             of 8 per day or 40 per week   was ever

 6          paid, and no premiums for missed rest breaks or meal periods were ever paid.
 7                 15.     In or around 2016, Plaintiffwas assigned to a new "high difficulty"team with
 8          even more difficult requirements.       Plaintiffs   alerts would still have to be resolved within 2-4

 9          hours, but there were many more         of them. Had Plaintifftaken a lunch break,        she would come

10          back to find four or more new assignments in her inbox, all of which had to be resolved within

11          the 2-4-hour window, and which sometimes consisted                of hundreds of pages   each, making meal

12          periods and completion      of work in a timely manner functionally impossible.
13                 16.     When Plaintiff brought to the attention         of her supervisor that    the workload was

14          impossible to complete in the time allotted, her supervisor replied in a recorded meeting, "Just
15          put yourself on lunch and keep working." Plaintiff took that to mean that she was to clock out
16          for her meal period   as   ifshe   were taking it, but to not actually take the meal period, and instead

17          to keep working in order to have a better chance           of managing   and completing her daily

18          workload.
19                 17.    Defendant NAVIHEALTHroutinely required Plaintiff and other Care

20          Coordinators to work extra hours without compensation. For instance, as recently as February                 1,

21          2019, Plaintiff (who works remotely) and her coworkers were instructed, "For those               of you
22          working remotely, we are asking that you commit to additional hours at the end of your shift to
23          keep the ball rolling. For our Humana/Sheerwater PSCs, you               will continue to work in those
24          queues as directed by your     CTM.... We are        also asking for colleagues to work on Saturday for

25          at least 4 hours to assist with the weekend      volume.... We would also appreciate any time that
26          can be worked on Sunday as well. Comp time            will also   be given (to be used at a later date with

27          manager approval)." No overtime was paid for these extra hours.

28          ///
                                                                   5

                         COMPLAINTFOR DAMAGES - DEMAND FOR JURY TRIAL
         Case 2:19-cv-05215-PSG-AFM Document 1-1 Filed 06/14/19 Page 7 of 18 Page ID #:21

     1               18.    Plaintiffis certified for her work in California. Even though Plaintiffworks solely
 2          in California, Defendant NAVIHEALTHalso requires Plaintiffto be certified in multiple
 3          additional states, and its policy requirement is for her to become certified in all 50 states,

 4          necessitating additional certifications each year   of employment. This requires many hours of
 5          study and testing for each state, each year, amounting to hundreds      of hours of work each         year for
 6          all 50 states. Defendant NAVIHEALTHdoes not pay for the time required to study for, test for,
 7         obtain, and keep all such certifications. NAVIHEALTHrequires that all those hours be

 8         uncompensated and done on Plaintiff's "personal time."

                     19.    Defendant NAVIHALTHfailed to pay Plaintiff for any           of the overtime     hours she

10         worked. During the course    of her employment with Defendant NAVIHEALTH,Plaintiff
11         complained to Defendants and each      of them   about not being allowed to take rest periods or meal

12         breaks.    Plaintiffalso complained about having to work overtime afier her shift was finished and
13         not getting compensated for it. Defendants, and each       of them,   responded to PlaintifFs

14         complaints by telling them that "that's how it is sometimes,'* or words to that effect. But it was
15         not just "sometiines," it was every shift.

16                   20.    Defendant NAVIHEALTHknowingly and intentionally failed to furnish Plaintiff

17         with an accurate itemized wage statements in writing showing gross wages earned, total hours
18         worked, net wages earned, all applicable hourly rates in effect during the pay period and the

19         corresponding number     of hours worked     at each hourly rate.

20                   21.    This action seeks unpaid wages for all hours worked, interest on unpaid wages,

21         compensation for failure to furnish overtime wages, compensation and penalties for missed rest

22         break and meal periods, compensation for failure to furnish timely wage statements accurately

23         showing total hours worked, waiting time penalties, and reasonable attorneys'ees and costs,

24         under, inter alia, Labor Code   8 218.5, 218.6, 221, 223, 226, 226.3, 226.7, 510, 512, 558,
25         1174.5, 1194, 1194.2, 1194.5, 1197, 1197.1, 2802, and Code          of Civil Procedure   $   1021.5.

26         Plaintiffsuffered unpaid wages for all hours worked       based on Defendants, and each       of their,
27         refusal to provide rest and meal periods to Plaintiffin the State     of California   at any time since

28         four years prior to the filing of this Complaint. Plaintiffalso seeks restitution of all benefits


                                                                6

                           COMPLAINT FOR DAMAGES - DEMANDFOR JURY TRIAL
         Case 2:19-cv-05215-PSG-AFM Document 1-1 Filed 06/14/19 Page 8 of 18 Page ID #:22

     1      Defendants have enjoyed from their failure to pay for all hours worked, failure to pay overtime

 2          wages, failure to provide accurate statements           of hours worked to Plaintiff, failure to keep
 3         required payroll records, and seeks injunctive relief under Business and Professions Code                  ftj
 4          17200-17208

 5                                               FIRST CAUSE OF ACTION
                                                       Failure To Pay Overtime

                                              (By PlaintiffAs Against All Defendants)

 8                 22,         Plaintiffre-alleges and incorporates by reference each and every allegation
 9         contained hereinabove as though fully set forth herein.

10                 23.         Pursuant to the Industrial Welfare Commission Order 5-2001, or other applicable

11         Wage Order, Plaintiff is entitled to unpaid overtime compensation for the four {4) years

12         preceding the filing of this action, calculated at one and one-half (1 'i~) times the hourly rate             of
13         pay for all hours worked in excess         of eight (8) hours   per day and/or forty (40) hours per week,

14         and two (2) times the rate     of pay for all hours      worked in excess   of twelve (12) hours   per day.
15                 24.      IWC Wage Order 5-2001 requires that employees shall not be employed more
16         than eight (8) hours a day or more than forty (40) hours per week unless employee receives one

17         and one-half   (I '/~ ) times of employee's regular        rate worked over forty (40) hours. Work beyond

18         eight (8) hours a day or more than six {6) days a week is permissible            ifovertime is compensated
19         at not less than:

20                 a.      One and one-half      (I   '/~)   times the employee's regular rate   of pay for all hours
21         worked ir. excess of eight (8) hours up to and including 12 hours in any workday, and for the first

22         eight (8) hours v orked on the seventh {7 ) consecutive day            of work in a workweek;      and

23                 b.      Double the employee's regular rate of pay for all hours worked in excess                 of 12
24         hours in any workday and for all hours worked in excess             of eight (8) hours on the   seventh (7 )

25         consecutive day      of work in a workweek.
26                 c.      The overtime rate     of compensation required to be paid to a nonexempt full-time
27         salaried employee shall be computed by using the employee's regular hourly salary as one-

28         fortieth (I/40) of the employee's weekly salary.


                                                                     7

                          COMPLAINT FOR DAMAGES - DEMAND FOR JURY TRIAL
         Case 2:19-cv-05215-PSG-AFM Document 1-1 Filed 06/14/19 Page 9 of 18 Page ID #:23

     I                25.       Plaintiffwas    a misclassified non-exempt employee entitled to the protections                   of
 2          the Industrial Welfare Commission Orders mentioned herein, California Code                      of Regulations,
 3          Title 8, Section 11010.
 4                    26.       Defendant NAVIHEALTH;DOES 1-20, and each                       of their conduct   described

 5         herein violates California Labor Code, Sections 512, 558, 1194 and 1198. Therefore, pursuant to

 6         Labor Code Sections 218.5, 512, 558 and 1194, Plaintiff is entitled to recover damages for the

 7         nonpayment         of wages for all hours worked, penalties plus        reasonable attorneys'ees.

                      27.       Defendant NAVIHEALTH;DOES 1-20, and each                       of them willfullyrefuse       and

           continue to refuse to pay        Plaintiffs overtime in a timely manner,        as    required by the
10         aforementioned statutes.          Plaintifftherefore requests restitution and penalties, plus reasonable
           attorneys'ees,        as   provided by the California Labor Code.
12                    28.       Under Labor Code section 1194, Plaintiff is entitled to an award of reasonable

13         attorney fees and costs in this action for the nonpayment the legal overtime compensation.                         Labor
14         Code section 510 (a) defines "overtime compensation" as "one and one-half times the regular

15         rate    of pay for an employee," which includes        the amounts owed by Defendants to the              Plaintiff
           described in this cause        of action.
17                   29.       Under Labor Code section 1194.6, Plaintiff is entitled to an award of interest on

18         all due and unpaid wages at the rate         of interest specified in Civil Code        section 3289, subdivision

19         (b), in this action for the nonpayment        of the legal overtime compensation           and including costs         of
20         suit.

21                   30.       Labor Code section 1199, requires every employer, person, officer, agent or
22         employee        of another   person shall be liable for any violation of sections        of the Labor Code        as

23         described hereinabove, including Labor Code            $   1194 and 1198.

24                   31.       As a proximate result of the aforementioned violations, Plaintiffs has been
25         damaged in an amount according to proof at time                of nial, but in an   amount in excess     of the
26         jurisdiction of this Comt.
27         ///
28         ///
                                                                      8

                              COMPLAINT FOR DAMAGES - DEMAND FOR JURY TRIAL
     Case 2:19-cv-05215-PSG-AFM Document 1-1 Filed 06/14/19 Page 10 of 18 Page ID #:24


                                               SECOND CAUSE OF ACTION
 2                                     Failure to Compensate for All Hours Worked
 3                                         (By PlaintiffAs Against All Defendants)
 4                32.         Plaintiffre-alleges and incorporates the foregoing paragraphs        as   though fully set

 5      forth herein.
 6                33.         California Labor Code tj204 provides that wages for all work performed must be
 7      paid "twice during each calendar month, on days designated in advance by the employer as the
 8      regular paydays."

 9                34.         Plaintiffwas required by Defendants to work without compensation for work
10      Plaintiffperformed. Thus, Plaintiffwas forced to perform work for the benefit of Defendants
11      without compensation.
12                35.         In violation of state law„Defendants knowingly and willfullyrefused to perform
13      their obligations to provide Plaintiff with compensation for all time worked as required by
14      California Law. Defendants committed the acts alleged herein knowingly and willfully,with the
15      vrongful and deliberate intention of injuring Plaintiff, with improper monves amounting to
16      malice, and in conscious disregard        of the rights of Plaintiff. Plaintiffis thus entitled to recover
17      nominal, actual, compensatory, punitive, and exemplary damages in amounts according to proof

18      at time   of trial.
19                36.         As a proximate result of the aforementioned violations, Plaintiffhas been
20      damaged in an amount according to proof at time             of trial. Pursuant to Labor Code(       218.5 and

21      218.6, Plaintiff is entitled to an award     of reasonable attorney'ees         and costs and to interest on

22      all due and unpaid wages.
23                37.         Pursuant to Labor Code tj558, Defendants, and each        of them,   are employers

24      and/or persons acting on behalf        of an employer, who violated,      and who caused to be violated,

25      Labor Code      H 1194, er seq.,    applicable Wage Orders, and 8 CCR tj 11080, among other

26      provisions regulating hours and days        of work, and    are   individually subject to civil penalties   as

27      follows: (I) For any initial violation, fiftydollars ($ 50) for each underpaid employee for each pay
28      period for which the employee was underpaid in addition to an amount sufiicient to recover


                                                                9
                         COMPLAINTFOR DAMAGES - DEMAND FOR JURY TRIAL
         Case 2:19-cv-05215-PSG-AFM Document 1-1 Filed 06/14/19 Page 11 of 18 Page ID #:25


     1      underpaid wages; (2) For each subsequent violation, one hundred dollars ($ 100) for each

 2          underpaid employee for each pay period for which the employee was underpaid in addition to an

 3          amount sufficient to recover underpaid wages.

 4                    38.     Wherefore, Plaintiff requests relief as hereinafter provided within the jurisdiction

 5          of this Court.
 6                                              THIRD CAUSE OF ACTION
                                    Failure to Provide Legally-Compliant Rest Periods

                                           (By PlaintiffAs Against All Defendants)
 9                    39.     Plaintiffre-alleges and incorporates the foregoing paragraphs        as though           fully set
10          forth herein.
11                    40.     California Labor Code IItj226.7 and 512 and the applicable IWC wage orders
12          require Defendants to provide meal and rest periods to their nonexempt, hourly employees.

13          Section 226.7 and the applicable wage orders require employers to provide employees ten

14          minutes    of net rest time per four hours or major fraction thereof of work, and        to pay employees

15          their full wages during those rest periods. Unless the employee is relieved of all duty during the

            ten-minute rest period, the employee is considered "on duty" and the rest period is counted as

17          time worked under the applicable wage orders.

18                    41.     Under II226.7(b) and the applicable wage orders, an employer who fails to
19          provide a required rest period must,   as    compensation, pay the employee one hour                  of pay   at the

20          employee's regular rate   of compensation for each workday that       the rest period was not provided.

21                  42.      Despite these requirements, Defendants have knowingly and willfullyrefused to

22          perform their obligations to afford Plaintiff an opportunity to take an uninterrupted 10-minute
23          rest break for every four hours or major fraction thereof worked. Defendants and each                     of them
            continued to exercise control over Plaintiff during rest periods. Defendants have also failed to

25          pay Plaintiffone hour    of pay for each    rest period that they were not afforded.   Defendants'6




            conduct described herein violated California Labor Code ($ 226. 7 and 512, and the applicable

27          wage orders. Therefore, pursuant to Labor Code tj226. 7(b), Plaintiffis entitled to compensation

28          for the failure to provide rest periods, plus interest, attorneys'ees, expenses and costs of suit.


                                                                 10

                             COMPLAINT FOR DAMAGES - DEMAND FOR JURY TRIAL
     Case 2:19-cv-05215-PSG-AFM Document 1-1 Filed 06/14/19 Page 12 of 18 Page ID #:26


 I                43.     Pursuant to Labor Code tj558, Defendants, and each         of them,   are employers

 2      and/or persons acting on behalf of an employer, who violated, and who caused to be violated,

 3      Labor Code      0 1194, er seq., Wage Order No. 6 and/or other applicable Wage Orders, and                 8

 4      CCR tj 11080, among other provisions regulating hours and days            of work, and     are   individually
 5      subject to civil penalnes as follows:   (I) For any initial violation, fiftydollars      ($ 50) for each
 6      underpaid employee for each pay period for which the employee was underpaid in addition to an

 7      amount sufficient to recover underpaid wages; (2) For each subsequent violation, one hundred

 8      dollars ($ 100) for each underpaid employee for each pay period for which the employee was

 9      underpaid in addition to an amount sufficient to recover underpaid wages.

10                44.     Wherefore, Plaintiff requests relief as hereinafter provided, within the jurisdiction

11      of this Court.
12                                          FOURTH CAUSE OF ACTION
13                              Failure to Provide Legally-Compliant Meal Periods
14                                      (By PlaintiffAs Agamst All Defendants)
15,               45.     Plaintiffre-alleges and incorporates the foregoing paragraphs          as though   fully set
        forth herein.
17                46.     California Labor Code tjtj226.7 and 512 and the applicable IWC wage orders

        require Defendants to provide meal and rest periods to their nonexempt, hourly employees.

19      Section 226.7 and the applicable wage orders require employers to provide employees thirty

20      minutes    of uninterrupted   meal period by the end   of the fifth hour of work, during which
21      employees are completely free from the control         of the   employer. Unless the employee is relieved

22      of all duty during the 30-minute     meal period, the employee is considered "on duty" and the meal

23      period is counted as time worked under the applicable wage orders.
24                47.     Under tj226.7(b) and the applicable wage orders, an employer who fails to

25      provide a required meal period must, as compensation, pay the employee one hour of pay at the
26      employee's regular rate   of compensation for each workday that the rest period           was not provided.

27             48.        Despite these requirements, Defendants have knowingly and             willfullyrefused to
28      perform their obligations to afford Plaintiff an opportunity to take an uninterrupted 30-minute


                                                           11

                         COMPLAINTFOR DAMAGES - DEMAND FOR JURY TRIAL
         Case 2:19-cv-05215-PSG-AFM Document 1-1 Filed 06/14/19 Page 13 of 18 Page ID #:27

     1      meal period before the end    of the fifth hour of work. Defendants    and each       of them continued to
                                                                                                              Plaintiff




 2          exercise control over Plaintiff during meal periods. Defendants have failed to pay                            he

 3          hourly wage during missed meal periods. Defendants also failed to pay Plaintiffa penalty of one
 4          hour of pay for each meal period that she was not afforded. Defendants'onduct described herein

 5          violated California Labor Code IIII226. 7 and 512, and the applicable wage orders. Therefore,
 6          pursuant to Labor Code II226. 7(b), Plaintiff is entitled to compensation for the failure to provide

 7          meal periods, plus interest, attorneys'ees, expenses and costs      of suit.
 8                   49.     Pursuant to Labor Code II558, Defendants, and each            of them,   are employers

 9          and/or persons acting on behalf of an employer, who violated, and who caused to be violated,

10          Labor Code gg 1194, et seq., applicable Wage Orders, and        8   CCR    $    11080, among other

11          provisions regulating hours and days    of work, and    are individually subject to        civil penalties    as

12          follows: (1) For any initial violation, fifty dollars ($ 50) for each underpaid employee for each
13          pay period for which the employee was underpaid in addition to an amount sufficient to recover
14          underpaid wages; (2) For each subsequent violation, one hundred dollars ($ 100) for each

15          underpaid employee for each pay period for which the employee was underpaid in addition to an

16          amount sufficient to recover underpaid wages.

17                   Wherefore, Plaintiff requests relief as hereinafter provided, within the jurisdiction of this

18          Court.

19                                             FIFTH CAUSE OF ACTION
20           Failure to Properly Itemize Pay Stubs in Violation of California Labor Code @226(a) and
21                                                           226(e)
22                                        (By PlaintiffAs Against All Defendants)
23                   50.    Plaintiff re-alleges and incorporates the foregoing paragraphs            as   though fully set
24          forth herein.
25                   51.    At all times relevant to this Complaint, California Labor Code section 226 was in
26          effect and provided (inter alia) that, upon paying and employee his or her wages, the employer

27          must: furnish each   of his or her employees   ... an itemized statement       in writing showing (1) gross
28          wages earned, (2) total hours worked by the employee, except for any employee whose


                                                               12

                            COMPLAINT FOR DAMAGES - DEMAND FOR JURY TRIAL
     Case 2:19-cv-05215-PSG-AFM Document 1-1 Filed 06/14/19 Page 14 of 18 Page ID #:28


 1
        compensation is solely based on a salary and who is exempt from payment                   of overtime   under

 2      subdivision (a) of Section 515 or any applicable order of the Industrial Welfare Commission, (3)

 3      the number       of piece-rate units   earned and any applicable piece rate     ifthe employee      is paid on a

 4      piece-rate basis, (4) all deductions, provided, that all deductions made on written orders               of the
 5      employee may be aggregated and shown as one item, (5) net wages earned, (6) the inclusive

 6      dates   of the   pay period for which the employee is paid, (7) the name         of the   employee and his or

 7      her social security number, (8) the name and address             of the legal entity that is the employer,   and

 8      (9) all applicable hourly rates in effect during the pay period and the corresponding number of
 9      hours worked at each hourly rate by the employee.

10                52.       Plaintiffis informed and believes, and thereon alleges, that each of the Defendants
11      willfullyfailed to furnish the Plaintiffwith proper            and accurate itemized written statements

12      containing (without limitation): all the hours that Plaintiff worked; gross wages earned; net

13      wages earned; total hours worked; and due and owing meal- and rest-period premiums.

14                53.       Plaintiff alleges that each of the Defendants'ailure to furnish hcr with pmper
15      itemized wage statements was done knowingly and intentionally, and that Plaintiff suffered

16      injury thereby. Thus, under California Labor Code section 226(e), Plaintiff is "entitled to recover
17      greater   of all actual   damages or    fiftydollars   ($ 50) for the initial pay period in which a violation

18      occurs and one hundred dollars($ 100) per employee for each violation in a subsequent pay
                                                                                                         "
19      period, not exceeding an aggregate penalty of four thousand dollars ($ 4,000) [per employee] ...

20                54.       Plaintiffis also entitled to all reasonable attorneys'ees and costs of suit pursuant
21      to labor Code section 226(e).
22                55.       Wherefore, Plaintiff requests relief as hereinafter provided, within the jurisdiction

23      of this Court.
24                                               SIXTH CAUSE OF ACTION
25                      Violation of California Business and Professions Code g17200, et seq.
26                                        (By PlaintiffAs Against All Defendants)
27                56.      Plaintiffre-alleges and incorporates the foregoing paragraphs           as   though fully set

28      forth herein.


                                                                  13

                          COMPLAINT FOR DAMAGES - DEMAND FOR JURY TRIAL
         Case 2:19-cv-05215-PSG-AFM Document 1-1 Filed 06/14/19 Page 15 of 18 Page ID #:29

     1               57.        California Business and Professions Code IIII 17200 et seq. (also referred to herein
 2          as the "Urd'ah Business Practices       Act," "Unfair Competition Law," or "UCL") prohibits unfair
 3          competition in the form of any unlawful, unfair or &audulent business acts or practices.

 4                   58.        California Business and Professions Code) 17204 allows a person injured by the
 5          unfair business acts or practices to prosecute         a   civil action for violation of the UCL.
 6                   59.       Labor Code II90.5(a) states it is the public policy of California to vigorously
 7          enforce minimum labor standards in order to ensure employees are not required to work under

 8          substandard and unlawful conditions, and to protect employers who comply with the law &om

 9          those who attempt to gain competitive advantage at the expense              of their workers by failing to
10          comply with minimum labor standards.
ll                  60.        Beginning at an exact date unknown to Plaintiff, but at least since the date four
12          years prior to the      filing of this suit, Defendants have committed acts of unfair competition                as

13          defined b; the Unfair Business Practices Act, by engaging in the unlawful, unfair and fraudulent

14          business practices and acts described          in this Complaint, including, but not limited to: a.
15          violations     of Labor Code    II204 pertaining to the payment      of wages for all hours worked;         b.

16          violations of Labor Code )I9226.7 and 512 and JWC wage orders pertaining to meal and rest
17          periods; and c. violations      of Labor Code )II201-203.
18                  61.        The violations   of these   laws and regulations, as well as      of the   fundamental

19          California public policies protecting wages and discouraging overtime labor underlying them,
20          serve as unlawful predicate acts and practices for purposes            of Business   and Professions Code

21          tj$ 17200, et seq.

22                  62.        The acts and practices described above constitute unfair, unlawful and fraudulent

23          business practices, and unfair competition, within the meaning             of Business    and Professions Code

24          )II 17200, et    seq.   Among other things, the acts and practices have taken &om Plaintiff wages
25          rightfully earned by her, while enabling each of the Defendants to gain an unfair competitive
26          advantage over law-abiding employers and competitors.

                    63.        Business and Professions Code) 17203 provides that a court may make such

28          orders or judgments as may be necessary to prevent the use or employment by any person                       of any

                                                                       14

                             COMPLAINTFOR DAMAGES - DEMAND FOR JURY TRIAL
         Case 2:19-cv-05215-PSG-AFM Document 1-1 Filed 06/14/19 Page 16 of 18 Page ID #:30

     1      practice which constitutes unfair competition. Injunctive relief is necessary and appropriate to

 2          prevent Defendants from repeating their unlawful, unfair and fraudulent business acts and

 3          business practices alleged above.

 4                     64.    As a direct and proximate result    of the aforementioned    acts and practices,   Plaintiff
 5          has suffered a loss   of money    and property, in the form   of unpaid   wages that are due and payable

 6          to her.

                      65.     Business and Professions Code tj 17203 provides that the Court may restore to

            any person in interest any money or property that may have been acquired by means              of such
            unfair competition. Plaintiff is entitled to restitution pursuant to Business and Professions Code         tj

10          17203     for all wages and payments unlawfully withheld from employees during the four year

            period prior to the filing of this Complaint.
12                    66.     Business and Professions Code[ 17202 provides: "Notwithstanding Section 3369

13          of the Civil Code, specific or preventive relief may be       granted to enforce a penalty, forfeiture, or
14          penal law in a case   of unfair competition." Plaintiffis entitled to enforce all applicable penalty
15          provisions of the Labor Code pursuant to Business and Professions Code            $   17202.

16                    67.     Plaintiff seeks, and is entitled to, unpaid wages, declaratory and injunctive relief,
17          and all other equitable remedies owing to them.

18                    68.     There is a financial burden involved in pursuing this action, the action is seeking

19          to vindicate a public right, and   it would be against the interests ofjustice to penalize Plaintiffby
20          forcing her to pay attorneys'ees from the recovery in this action. Attorneys'ees are appropriate
21          pursuant to Code    of Civil Procedure   $   1021.5 and otherwise.

22                    69.    Wherefore, Plaintiffrequests relief as hereinafter provided.

23                                                   PRAYER FOR RELIEF
24                    WHEREFORE, Plaintiffprays for relief as follows:
25                    1.     Damages, penalties, and restitution according to proof at trial for all unpaid

                                wages, unpaid overtime wages, and other injuries, as provided by the California

27                              Labor Code;

                      2.     For penalties pursuant to Labor Code tj512 and 558;


                                                                  15

                             COMPLAINT FOR DAMAGES - DEMAND FOR JURY TRIAL
         Case 2:19-cv-05215-PSG-AFM Document 1-1 Filed 06/14/19 Page 17 of 18 Page ID #:31

     1            3.     For restitution   of all monies   due to   Plaintiffand disgorgement of profits trom the
                            unlawful business practices of Defendants;
 3                4.     For punitive and/or exemplary damages in an amount to be proven at trial;
 4                5.     For prejudgment interest according to law;

 5                6.     For an order awarding the Plaintiffpenalties, with interest thereon;
 6                7.     For an award     of reasonable attorneys'ees      as   provided by the California Labor

                           Code; California Code        of Civil Procedure      $   1021.5; and/or other applicable

                           law;
 9                8.     For all costs   of suit; and
10                9.    For such other and further relief as this Court deems just and proper.
11          Dated: May 9 2019                                        THE DOUGLAS LAW GROUP
12

13

14
                                                                      gigaa             Got~
                                                               By:
                                                                     Dana L. Douglas
15
                                                                     Attorneys for Plaintiff,
16
                                                                     ANDREA MRAZ

17

18

19

20

21

22

23

24

25



27

28


                                                              16

                       COMPLAINT FOR DAMAGES - DEMAND FOR JURY TRIAL
     Case 2:19-cv-05215-PSG-AFM Document 1-1 Filed 06/14/19 Page 18 of 18 Page ID #:32

     1                             DEMAND FOR JURY TRIAL

               PlaintiffANDREA MRAZ hereby demands   a   trial by jury on all issues   so triable.

         Dated: May 9, 2019                          THE DOUGLAS LAW GROUP




                                                By
                                                     Dana L. Douglas
                                                     Attorneys for Plaintiff
                                                     ANDREA MRAZ


10




12


13

14

15

16

17

18

19

20

21

22

23




25




27

28



                                               17

                    COMPLAINT FOR DAMAGES - DEMAND FOR JURY TRIAL
